On behalf of the Kazakhstan delegation, first
of all, I should like to congratulate Mr. Amara Essy on
his election to the office of President of the forty-ninth
session of the General Assembly and express our
confidence that his competence and experience will
contribute to the fruitful work of the session.
I should also like to thank his predecessor,
Ambassador Insanally, for the able stewardship, efficiency
and tact he demonstrated during the forty-eighth session.
May I also express our special gratitude to the
Secretary-General, Mr. Boutros Boutros-Ghali, for his
tireless efforts to consolidate peace and stability and to
strengthen the role of the United Nations in the life of the
international community.
19


Our world, multifaceted and contradictory, is rapidly
approaching the end of the second millennium. I hope that
the confrontation by force which existed throughout the
decades of the cold war and its underlying concept that
history is an evolving process of struggle between the
competing systems are now definitely a part of the past.
The end of the bipolar era triggered the release of
enormous political energy, which earlier had been directed
towards ideological competition. Today, the world is
searching for new institutional structures, non-
confrontational approaches to the solution of global
problems and a more efficient utilization of human, material
and technical resources.
Looking into the future, full of hope, we should not
rule out the possibility of meeting new challenges. Indeed,
a common set of global problems that existed before has
been replaced by numerous other problems no less complex
or immense.
In our opinion, the United Nations has never
experienced such an important period in its nearly half
century-old history. The beginning of the 1990s and the
fiftieth anniversary of the Organization can and should
become a truly historic milestone that will determine the
new tasks of the United Nations and considerably
strengthen its role in the life of the succeeding generations.
Each important turning-point in the history of this
century has manifested itself in social and political changes
in the life of States. Today the transition from one era of
international life to another is related to the disintegration
of the former Union of Soviet Socialist Republics (USSR),
the revolutionary transformations in the countries of Eastern
Europe and the entry into the family of nations of a number
of newly independent States, among them my native Kazakhstan.
For us, three years of freedom have been three years
of achieving real political and economic independence. The
Republic, having become a Member of the United Nations
and other international organizations, having signed the
Helsinki Final Act, the Charter of Paris and a number of
other international instruments, has de jure completed its
entry into the world community. From the very first day,
our country has striven to ensure the actual implementation
of its commitments to deal with common global issues,
such as respect for human rights, the strengthening of
democracy and the rule of law, economic freedom and
social justice, the development of a market economy and
the strengthening of international security.
Kazakhstan accords priority to the issue of the non-
proliferation of nuclear weapons. In December 1993, the
Parliament of our Republic ratified the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT) as a non-
nuclear State. At the coming 1995 NPT Review
Conference, we intend to join the position of those States
that favour an unconditional extension of the NPT for an
unlimited period of time. From this rostrum I declare that
the Republic of Kazakhstan, deeply committed to the
strengthening of its national sovereignty and security and
the process of political and economic reforms in society,
is genuinely interested in international stability and the
development of cooperation with all States. That is our
consistent policy, not subject to any changes dictated by
short-term experience. I should like to emphasize in
particular that we intend to achieve our objectives while
taking existing realities into account and effectively using
the geopolitical location of Kazakhstan as a kind of link
between Europe and Asia, between East and West.
In this context, we think that the initiative of the
President of Kazakhstan, Mr. N.A. Nazarbaev, to convene
a Conference on Interaction and Confidence-Building
Measures in Asia, put forward for the first time from this
rostrum two years ago at the forty-seventh session of the
General Assembly, has a special significance. Its purpose
is to develop fundamental principles and areas of
cooperation in the context of strengthening peace and
stability and promoting the economic prosperity of Asian
States.
Today the idea of this Conference is being put into
practice. Thus, representatives of more than 20 countries
of the region, as well as representatives of the United
Nations, the Conference on Security and Cooperation in
Europe (CSCE), the Organization of the Islamic
Conference (OIC) and the League of Arab States took
part in the two meetings of experts convened by
Kazakhstan in Almaty last year to discuss this initiative.
As a follow-up to the Almaty meetings on this
Conference, the Permanent Representatives of 25 United
Nations Member States, as well as the Special
Representative of the Secretary-General and
representatives of a number of international organizations,
met twice in New York. A third meeting at the level of
senior officials is to be held in Almaty at the end of
October.
Confidence in the possibility of the step-by-step
establishment of this new international structure is
confirmed by the fact that the creation in Asia of different
political and economic unions, associations and groups,
20


closely interrelated and influencing one another, is
dependent on a common interest in the strengthening of
peace and stability, without which the economic prosperity
of Asian countries is impossible. The deep-rooted
processes of economic integration on the Asian continent
should logically and inevitably lead to the formation of an
Asian common market, on the one hand, and political
coordination and integration, on the other. Therefore, we
think that the political will of the States of the region
towards the purposeful and careful management of these
processes should speed up the creation of global economic
and political structures, similar to those in Europe.
This confidence has prompted the President of our
country to put forward a new proposal to establish the
Euro-Asian Union (EAU) as a catalyst of integration
processes and as an instrument for the prevention of
conflicts in the post-Soviet era. The opportunities to
overcome the economic and social crisis, and inter-ethnic
and inter-State conflicts, and to ensure external and internal
security and stability through the proposed mechanism of
unification have been received with understanding by
politicians and leaders of different States.
Since the creation of the Commonwealth of
Independent States (CIS), stability and security as the basis
of economic and social reforms have come to the forefront.
As for economic aspects, they are in fact a dominant part
of the EAU integration processes. The first step is the
creation of a common economic space by the Central Asian
States — Kazakhstan, Uzbekistan and Kyrgyzstan —
supported by the appropriate agreements. Appropriate
inter-State bodies, such as the Central Asian Bank, have
already begun to function. The proposed union is open to
all States.
During the transition period, the proposed EAU most
adequately reflects the interests of the States of the region,
regardless of their size, population, economic and other
indicators. It provides an opportunity to demonstrate their
willingness to cooperate on an equal basis, as well as their
commitment to reforms in the interests of all the nations of
the region.
In putting forward these initiatives, Kazakhstan
assumes that the problems they seek to resolve are pressing
for all countries of the world, and for such an authoritative
Organization as the United Nations. Our certainty is also
strengthened by the fact that the Kazakhstan initiatives are
harmonious with the principles of the United Nations
Charter and with key provisions of the broadly supported
report of the Secretary-General “An Agenda for Peace”, and
particularly with his idea of the need to strengthen
preventive diplomacy and the peacemaking activities of
the United Nations and deepening cooperation in these
areas between the United Nations and regional
organizations. The foreign-policy approaches of
Kazakhstan were the basis for our decision to join the
“Partnership for Peace” programme of the North Atlantic
Treaty Organization (NATO).
Kazakhstan, as a member of the Commonwealth of
Independent States (CIS), strives to implement its foreign
policy initiatives in practical terms and, accordingly, takes
into account and respects the legal rights and interests of
other CIS States. The true interests of the multi-ethnic
population of Kazakhstan lie not only in the maintenance
but also in the expansion of common economic, political,
military and strategic partnership and interaction within
the CIS. Our Republic maintains special relations with
the Russian Federation, all the Republics of Central
Asia — Kyrgyzstan, Uzbekistan, Tajikistan,
Turkmenistan, and other CIS States. Certainly, the most
important direction for Central Asian interaction is our
common interest in strengthening peace, stability and
security, both in regional and global dimensions.
In a situation threatening peace in the region or on
the Euro-Asian continent, Kazakhstan, together with the
countries of Central Asia and Russia, is ready to put into
operation an established machinery of joint consultations
aimed at coordinating its positions and undertaking
measures for the elimination of the threat.
A vivid example of this is our joint endeavours to
settle the situation on the Tajik-Afghan border. Thus, at
the meeting of the Presidents, Prime Ministers and
Ministers of Foreign Affairs of Kazakhstan, Kyrgyzstan
and Uzbekistan held at Almaty last July the situation on
the Tajik-Afghan border was discussed and a joint
statement was adopted. Guided by the need to maintain
peace and ensure a favourable environment for successful
economic and political reforms and greater independence
of their countries, the Foreign Ministers of the three
States appealed to the conflicting parties to stop hostile
activities and settle existing problems by political means
through negotiations. The participants in the meeting
pointed to a close interrelation between the stabilization
of the situation on the Tajik-Afghan border and internal
political developments in Tajikistan, and they supported
efforts to deepen the inter-Tajik dialogue and the active
role of the United Nations and the Conference on Security
and Cooperation in Europe.
21


Kazakhstan’s efforts towards integration at the regional
and interregional level need the support of international
organizations and the leading countries of the world. The
prerequisites for such support exist and are being created.
They include commitments on a bilateral and multilateral
basis and the resolutions of the United Nations General
Assembly on assistance to countries with economies in
transition, as well as our participation in cooperation with
the CSCE based on one of the components of the concept
of global security, namely, the economic dimension.
Kazakhstan attaches great importance to the expansion
of United Nations activities in social and economic fields
and supports vital initiatives relating to reforms in this area
that are being undertaken within the United Nations and, in
particular, in the Economic and Social Council.
The report of the Secretary-General of the United
Nations “An Agenda for Development” is to play the key
role in these issues. We support the fundamental ideas of
the report, and we believe that the discussion of this
document at the current session of the General Assembly
should be marked by our common aspiration to increase the
efficiency of United Nations activities in the social and
economic fields to ensure proper coordination of efforts of
the related United Nations agencies and to set new priorities
in accordance with today’s global, political and socio-
economic realities. The main purpose of these endeavours,
we believe, should be to preserve and develop the spirit of
global partnership born at Rio two years ago and to ensure
the environmentally safe, sustainable development of the
whole world.
As a young State endeavouring to resolve difficult
tasks of socio-economic and democratic reform and to
ensure its efficient participation in the international division
of labour, Kazakhstan welcomes United Nations efforts
with regard to the integration of countries with economies
in transition into the world economy and promotion of their
access to world markets, particularly through assistance to
the newly independent land-locked States of Central Asia,
of which Kazakhstan is the largest. We view this as a
manifestation of the comprehensive approach by the United
Nations in the field of socio-economic policy and deem it
to be the most productive way to meet the challenges of
global sustainable social and economic development.
In this connection I should also like to indicate the
high value Kazakhstan places on its cooperation with the
International Monetary Fund, the World Bank, the European
Bank for Reconstruction and Development, the European
Union, the Organization of Economic Cooperation and
Development and other international organizations
through their programmes of technical assistance. At the
same time, we would like to see this cooperation acquire
more dynamism and practical efficiency, which would
create a favourable climate for market reforms in
Kazakhstan and other countries with economies in
transition and for their better access to world markets and
the flow of foreign investments to these countries.
In this context it is a matter of concern to us that,
according to some forecasts, the gap in the levels of
factual and required assistance will sharply increase when
unemployment in the States of the former Soviet Union
peaks. This is expected as a consequence of the closure
of unprofitable State enterprises. Against that
background, the current level of Western assistance to our
market reforms will not be enough to make progress
towards the implementation of a second “Marshall Plan”.
Another priority of socio-economic development in
our country is its activity in the field of environment. It
is no accident that Kazakhstan has singled out
environmental issues, since it is itself exposed to such
environmental disasters of a global and regional nature as
the Aral Sea crisis, the degradation of a vast area around
the Semipalatinsk nuclear-test grounds, the severe
deterioration of the Caspian Sea ecosystem and the
dangerous increase of its water level, which threaten the
life and economic activity in a large coastal area. All
these things seriously hamper the process of social and
economic reform in Kazakhstan. A great contribution to
the solution of the Aral problem is being made by the
International Fund for the Salvation of the Aral Sea,
headed by Mr. Nazarbaev, President of the Republic of
Kazakhstan. The Central Asian Inter-State Council on the
Aral Sea has been established, and a programme of action
for the coming three to five years has been elaborated to
improve the environmental conditions of the Aral Sea.
However, the States of the region have very limited
financial and technical resources. In this regard, I should
like to appeal again to the world community, the donor
countries and the specialized international agencies to join
their efforts to fight this truly global, environmental
disaster in the Aral Sea. In this connection, Kazakhstan
proposes to hold in Almaty or in the city of Aralsk a
special international conference on the Aral Sea problem
under the auspices of the United Nations, and to consider
the possibility of establishing a special structure within
the United Nations system to deal with this problem.
22


When we speak about the balanced and sustainable
development of society we cannot leave out the issue of
human rights. If an individual is poor and deprived of the
elementary means of life, his political rights are
meaningless. A comprehensive approach to this problem
was demonstrated by the World Conference on Human
Rights at Vienna in 1993, which analysed and reviewed the
overall activities of the United Nations in the field of
human rights. Pursuant to the recommendations of the
World Conference on Human Rights, the United Nations
General Assembly at its forty-eighth session called for the
establishment of the post of United Nations High
Commissioner for Human Rights. On behalf of the
Government of Kazakhstan, let me congratulate Mr. J.
Ayala Lasso on his election to this high and responsible
post and assure the world community that my country will
fully abide by the recommendations of the World
Conference on Human Rights and support United Nations
activities in the field of the international protection of
human rights.
With regard to social and economic issues, I should
like to highlight the recently concluded Cairo International
Conference on Population and Development. Kazakhstan
took an active part in that Conference and believes that its
outcome will be yet another practical contribution to United
Nations efforts to ensure global sustainable development.
In this connection, we also expect significant results from
such major forthcoming international forums as the World
Summit for Social Development in Copenhagen, the Fourth
World Conference on Women in Beijing and the United
Nations Conference on Human Settlements (Habitat II) in
Istanbul.
Kazakhstan supports the joint endeavours of Member
States to reform the principal organs of the United Nations,
especially the Security Council.
Guided by Article 24 of the United Nations Charter,
which states that the Security Council, in carrying out its
duties under its primary responsibility, acts on behalf of all
Member States, Kazakhstan favours the enlargement of the
Security Council to ensure equitable geographical
representation and the effective and efficient functioning
and transparency of the Security Council.
For many years now we have been witnessing a
significant deterioration of the financial situation of the
United Nations. Without going into the details of this
difficult issue, I should like to note that the current session
of the General Assembly is not an ordinary one, because it
will have to adopt a new scale of assessments for the
apportionment of United Nations expenses for the period
1995-1997.
As a cornerstone of the whole financial system of
the United Nations, the scale of assessments has always
been among the most important aspects of the functioning
of the Organization. The adoption of the new scale of
assessments this year is also important in that the new
arrangement will fully reflect the considerable increase in
the membership of the United Nations and solve to the
greatest possible extent problems related to the
contributions of a group of new Member States.
Since the creation of this problem Kazakhstan has
demonstrated realism and a balanced approach and has
tried to take into consideration the interests of other
Member States. We hope that the principle of the
capacity to pay and of the need to improve the
methodology of the scale by eliminating its most
distorting elements will be taken fully into account in the
determination of the new scale of assessments. This
would undoubtedly help to improve the Organization’s
overall financial situation.
With regard to the financial standing of the United
Nations, I should like to refer to the question of
improving administrative and financial management in the
system. Kazakhstan has welcomed concrete steps in this
field and supported the creation of the Office of Internal
Oversight Services, and we deem it appropriate that such
efforts be continued.
Ten years ago, in this Organization, the former
rector of the University for Peace, Mr. Robert Muller,
said the following very true words:
“A jubilee is an occasion for reflection and not for
celebration”.
I believe that today, on the eve of the fiftieth
anniversary of the United Nations, we are all adopting
this very approach in evaluating the Organization’s past,
present and future.
In this context, I should like to note with gratitude
the great efforts of the Preparatory Committee and the
Secretariat in respect of the fiftieth anniversary of the
United Nations. They are making a concrete contribution
to the commemoration of this forthcoming historic event.
Kazakhstan too is preparing to commemorate the
event in a fitting way. It has set up a national committee,
23


which is scheduled to arrange a variety of ceremonial
events, as well as to issue collectors’ stamps and coins
devoted to the fiftieth anniversary of the United Nations.
The importance that Kazakhstan attaches to the fiftieth
anniversary of the United Nations is reflected also in our
initiative concerning the holding of a special session of the
General Assembly within the framework of the event. In
our view, this could be the occasion for a thorough, useful
and interesting exchange of views on the most significant
aspects of the activities of the United Nations and on it’s
role.
The forthcoming anniversary inevitably brings to mind
another historic international date — the fiftieth anniversary
of the end of the Second World War. Kazakhstan
wholeheartedly supports the initiative to declare 1995 the
international year of the commemoration of the victims of
that war.
In conclusion, I should like to express my firm belief
that the United Nations will come to its anniversary
revitalized and fully able to realize the rich potential
embodied in the aspiration to peace and humanism that was
enshrined in its Charter 50 years ago.
